Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 1 of 8 Page ID #:346



   1   Robert C. Moest, Of Counsel, SBN 62166
   2   THE BROWN LAW FIRM, P.C.
       2530 Wilshire Boulevard, Second Floor
   3   Santa Monica, California 90403
   4   Telephone: (310) 915-6628
       Facsimile: (310) 915-9897
   5   Email: RMoest@aol.com
   6   Counsel for Plaintiff Richard Moore
   7
                             UNITED STATES DISTRICT COURT
   8
                            CENTRAL DISTRICT OF CALIFORNIA
   9

  10
        RICHARD MOORE, derivatively on
  11    behalf of VERB TECHNOLOGY
        COMPANY, INC.,                             Case No.: CV 19-8393-GW-MAAx
  12

  13           Plaintiff,
  14
               vs.
  15                                               ORDER
        RORY J. CUTAIA, JEFF                       PRELIMINARILY APPROVING
  16
        CLAYBORNE, and JAMES P.                    DERIVATIVE SETTLEMENT AND
  17    GEISKOPF,                                  PROVIDING FOR NOTICE
  18
               Defendants,
  19

  20
               and

  21    VERB TECHNOLOGY COMPANY,
  22
        INC.,

  23           Nominal Defendant.
  24

  25
             WHEREAS, the parties to the above-captioned shareholder derivative action
  26
       (the “Derivative Action”) have made an application for an order: (i) preliminarily
  27
       approving the Stipulation and Agreement of Settlement dated January 29, 2021 (the
  28
                                               1
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 2 of 8 Page ID #:347



   1   “Stipulation”), which, together with the exhibits annexed thereto, sets forth the terms
   2   and conditions for the proposed settlement and dismissal with prejudice of the
   3   Derivative Action; and (ii) approving the form and content of the Notice to Current
   4   Verb Stockholders, substantially in the form of Exhibit B attached to the Stipulation
   5   (“Notice”);
   6         WHEREAS, all capitalized terms contained herein shall have the same
   7   meanings as set forth in the Stipulation (unless otherwise defined herein); and
   8         WHEREAS, the Court has read and considered the Stipulation and the exhibits
   9   annexed thereto, and all the Parties have consented to the entry of this Preliminary
  10   Approval Order,
  11         NOW THEREFORE, IT IS HEREBY ORDERED:
  12         1.      The Court does hereby preliminarily approve, subject to further
  13   consideration at the Settlement Hearing described below, the Stipulation and the
  14   settlement set forth therein (the “Settlement”), including the terms and conditions for
  15   settlement and dismissal with prejudice of the Derivative Action.
  16         2.      A hearing shall be held before this Court (the “Settlement Hearing”) on
  17   April 29, 2021 at 8:30 a.m.,1 before the Honorable George H. Wu, at the United
  18   States District Court for the Central District of California, Courtroom 9D, located at
  19   the United States Courthouse, 350 W. 1st Street, Los Angeles, California 90012, to
  20   determine: (i) whether the terms and conditions of the Settlement are fair, reasonable,
  21   and adequate to Verb and Current Verb Stockholders and should be finally approved
  22   by the Court; (ii) whether the Judgment finally approving the Settlement,
  23   substantially in the form of Exhibit D attached to the Stipulation, should be entered,
  24   dismissing the Derivative Action with prejudice, and releasing and enjoining the
  25   prosecution of any and all Released Claims; and (iii) whether Plaintiff’s Counsel’s
  26
             1
               The Parties respectfully request that the Settlement Hearing be scheduled at
  27   least forty-five (45) days after the deadline for providing notice of the proposed
       Settlement to Current Verb Stockholders.
  28
                                                 2
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 3 of 8 Page ID #:348



   1   Fee and Expense Amount and Plaintiff’s Service Award should be finally approved.
   2   At the Settlement Hearing, the Court may hear or consider such other matters as the
   3   Court may deem necessary and appropriate.
   4         3.     The Court approves, as to form and content, the Notice attached as
   5   Exhibit B to the Stipulation, and finds that disseminating the notice of the proposed
   6   Settlement substantially in the manner and form set forth in this Order through filing
   7   the Notice and Stipulation with the SEC, posting the Notice and Stipulation on an
   8   internet page Verb shall create for this purpose, and publishing a press release on
   9   GlobeNewswire notifying stockholders of the Settlement and providing a link to the
  10   internet page where the Stipulation and Notice can be found, meets the requirements
  11   of due process, is the best notice practicable under the circumstances, and shall
  12   constitute due and sufficient notice to Current Verb Stockholders and all other
  13   Persons entitled thereto.
  14         4.     Within ten (10) business days after entry of this Order, Verb shall cause
  15   the Notice and Stipulation to be filed with the SEC through an SEC Form 8-K, Verb
  16   shall post, and maintain the posting through the date of the Settlement Hearing, the
  17   Notice and Stipulation on an internet page that Verb shall create for this purpose, and
  18   the Notice shall provide a link to that internet page. Also within ten (10) business
  19   days after entry of this Order, Verb shall publish a press release on GlobeNewswire
  20   notifying stockholders of the Settlement and providing a link to the internet page
  21   where the Stipulation and Notice can be found.
  22         5.     All costs incurred in providing the notice of the Settlement shall be paid
  23   by Verb, and Verb shall undertake all administrative responsibility giving notice of
  24   the Settlement to Current Verb Stockholders in the manner set forth in this Order.
  25         6.     All papers in support of the Settlement and the Fee and Expense
  26   Amount, including any Service Award, shall be filed with the Court and served at
  27   least twenty-one (21) calendar days prior to the Settlement Hearing, and any reply
  28
                                                 3
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 4 of 8 Page ID #:349



   1   papers shall be filed with the Court at least seven (7) calendar days prior to the
   2   Settlement Hearing.
   3         7.     Any Current Verb Stockholder may object and/or appear and show
   4   cause, if he, she, or it has any concern why the Settlement should not be finally
   5   approved as fair, reasonable, and adequate, why the Judgment should not be entered
   6   thereon, or why the Fee and Expense Amount and the Service Award should not be
   7   finally approved; provided, however, unless otherwise ordered by the Court, that no
   8   Current Verb Stockholder shall be heard or entitled to contest the approval of the
   9   terms and conditions of the Settlement, or, if approved, the Judgment to be entered
  10   thereon approving the same, or the Fee and Expense Amount and the Service Award,
  11   unless that stockholder has, at least fourteen (14) calendar days prior to the Settlement
  12   Hearing: (1) filed with the Clerk of the Court a written objection to the Settlement
  13   setting forth (a) the nature of the objection; (b) proof of ownership of Verb common
  14   stock as of the date of the Stipulation, including the number of shares of Verb
  15   common stock held and the date of purchase; (c) any and all documentation or
  16   evidence in support of such objection; and (d) the identities of any cases, by name,
  17   court, and docket number, in which the stockholder or his, her, or its attorney has
  18   objected to a settlement in the last three (3) years; and (2) if a Current Verb
  19   Stockholder intends to appear and requests to be heard at the Settlement Hearing,
  20   such stockholder must have, in addition to the requirements of (1) above, filed with
  21   the Clerk of the Court (a) a written notice of such stockholder’s intention to appear
  22   at the Settlement Hearing; (b) a statement that indicates the basis for such appearance;
  23   (c) the identities of any witnesses the stockholder intends to call at the Settlement
  24   Hearing and a statement as to the subjects of their testimony; and (d) any and all
  25   evidence that would be presented at the Settlement Hearing. If a Current Verb
  26   Stockholder files a written objection and/or written notice of intent to appear, such
  27   stockholder must also serve copies of such notice, proof, statement, and
  28   documentation, together with copies of any other papers or briefs such stockholder
                                                  4
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 5 of 8 Page ID #:350



   1   files with the Court (either by hand delivery or by first class mail), such that they are
   2   received at least fourteen (14) calendar days prior to the Settlement Hearing, upon
   3   each of the following:
   4
                  Timothy Brown                             Catherine E. Moreno
   5       THE BROWN LAW FIRM, P.C.                    WILSON SONSINI GOODRICH &
               240 Townsend Square                                ROSATI
   6           Oyster Bay, NY 11771                         650 Page Mill Road
                Counsel for Plaintiff                       Palo Alto, CA 94304
   7                                                       Counsel for Defendants
   8

   9   Any Current Verb Stockholder who does not make his, her, or its objection in the
  10   manner provided herein shall be deemed to have waived such objection and shall
  11   forever be foreclosed from making any objection to the fairness, reasonableness, or
  12   adequacy of the Settlement or the Fee and Expense Amount and the Service Award,
  13   as set forth in the Stipulation, unless otherwise ordered by the Court, but shall be
  14   forever bound by the Judgment to be entered, the dismissal of the Derivative Action
  15   with prejudice, and any and all of the releases set forth in the Stipulation.
  16         8.     At least ten (10) calendar days prior to the Settlement Hearing,
  17   Defendants’ Counsel shall file with the Court, proof, by affidavit or declaration, of
  18   the dissemination of the notice of the Settlement pursuant to the terms of this Order.
  19         9.     All Current Verb Stockholders shall be bound by all orders,
  20   determinations, and judgments in the Derivative Action concerning the Settlement,
  21   whether favorable or unfavorable to Current Verb Stockholders.
  22         10.    All proceedings in the Derivative Action are stayed until further order
  23   of the Court, except as may be necessary to implement the Settlement or comply with
  24   the terms of the Stipulation and this Order. This Court retains exclusive jurisdiction
  25   over this Derivative Action to consider all further matters arising out of or connected
  26   with the Settlement.
  27

  28
                                                  5
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 6 of 8 Page ID #:351



   1         11.    Pending final determination of whether the Settlement should be
   2   approved, neither Plaintiff, Plaintiff’s Counsel, nor any Current Verb Stockholders
   3   or other Persons, derivatively on behalf of Verb, shall commence or prosecute, or in
   4   any way instigate or participate in the commencement or prosecution of, any action
   5   or proceeding asserting any Released Claims against any of the Released Persons in
   6   any court or tribunal.
   7         12.    The facts and terms of the Stipulation, including any exhibits attached
   8   thereto, all proceedings in connection with the Settlement, and any act performed or
   9   document executed pursuant to or in furtherance of the Stipulation or the Settlement:
  10         (a) shall not be offered, received, or used in any way against the Parties as
  11         evidence of, or be deemed to be evidence of, a presumption, concession, or
  12         admission by any of the Parties with respect to the truth of any fact alleged by
  13         Plaintiff or the validity, or lack thereof, of any claim that has been or could
  14         have been asserted in the Derivative Action or in any litigation, or the
  15         deficiency, infirmity, or validity of any defense that has been or could have
  16         been asserted in the Derivative Action or in any litigation, or of any fault,
  17         wrongdoing, negligence, or liability of any of the Released Persons;
  18         (b) shall not be offered, received, or used in any way against any of the
  19         Released Persons as evidence of, or be deemed to be evidence of, a
  20         presumption, concession, or admission of any fault, misrepresentation or
  21         omission with respect to any statement or written document approved, issued,
  22         or made by any Released Person;
  23         (c) shall not be offered, received, or used in any way against any of the
  24         Released Persons as evidence of, or be deemed to be evidence of, a
  25         presumption, concession, or admission of any liability, fault, negligence,
  26         omission or wrongdoing, or in any way referred to for any other reason as
  27         against the Released Persons, in any arbitration proceeding or other civil,
  28
                                                 6
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 7 of 8 Page ID #:352



   1         criminal, or administrative action or proceeding in any court, administrative
   2         agency, or other tribunal; and
   3         (d) shall not be offered, received, or used in any way against Plaintiff or
   4         Plaintiff’s Counsel as evidence of, or be deemed to be evidence of, a
   5         presumption, concession, or admission that any of Plaintiff’s claims are
   6         without merit or that Plaintiff would not have been able to prevail on his claims
   7         at trial.
   8         13.     Neither the Stipulation nor the Settlement, nor any act performed or
   9   document executed pursuant to or in furtherance thereof, shall be admissible in any
  10   proceeding for any purpose, except to enforce the terms of the Settlement; provided,
  11   however, that, if finally approved, the Released Persons may refer to the Settlement,
  12   and file the Stipulation and/or the Judgment, in any action that may be brought
  13   against them to effectuate the liability protections granted them thereunder,
  14   including, without limitation, to support a defense or claim based on principles of res
  15   judicata, collateral estoppel, full faith and credit, release, standing, good faith
  16   settlement, judgment bar or reduction or any other theory of claim preclusion or issue
  17   preclusion or similar defense or claim under U.S. federal or state law or foreign law.
  18         14.     If the Stipulation is terminated pursuant to its terms, or the Effective
  19   Date does not otherwise occur, all proceedings in the Derivative Action will revert to
  20   their status as of the date immediately preceding the date of the Stipulation.
  21         15.     The Court reserves the right to adjourn the date of the Settlement
  22   Hearing or modify any other dates set forth herein without further notice to Current
  23   Verb Stockholders and retains jurisdiction to consider all further applications arising
  24   out of or connected with the Settlement. The Court may decide to hold the Settlement
  25   Hearing telephonically or via videoconference without further notice to Current Verb
  26   Stockholders. Any Current Verb Stockholder (or his, her or its counsel) who wishes
  27   to appear at the Settlement Hearing should consult the Court’s calendar or Verb’s
  28   website, http://www.verb.tech, for any change in date, time or format of the
                                                 7
Case 2:19-cv-08393-GW-MAA Document 39 Filed 03/02/21 Page 8 of 8 Page ID #:353



   1   Settlement Hearing. The Court may approve the Settlement and any of its terms,
   2   with such modifications as may be agreed to by the Parties, if appropriate, without
   3   further notice to Current Verb Stockholders.
   4         IT IS SO ORDERED.
   5

   6   DATED: March 2, 2021
   7

   8                                            HONORABLE GEORGE H. WU
                                                U.S. DISTRICT JUDGE
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                8
